UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):January 10, 2011 TRANS ENERGY, INC. (Exact name of registrant as specified in its charter) NEVADA 0-23530 93-0997412 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 210 Second Street, P.O. Box 393, St. Mary's, West Virginia 26170 (Address of principal executive offices) Registrant's telephone number, including area code: (304) 684-7053 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.04 Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement On January 10, 2011, Trans Energy, Inc. (the “Company”) received from CIT Capital USA Inc. (“CIT”) a Notice of Maturity of the Forbearance Period under that certain Forbearance Letter dated June 9, 2010 (the “Forbearance Letter”).The Forbearance Letter was previously extended on October 29, 2010 (the “October Forbearance Letter”), whereby CIT agreed to forebear from exercising its rights and remedies against the Company and its property until December 31, 2010.The forbearance relates to a certain credit agreement in the form of a senior secured revolving credit facility (the “Credit Agreement”). The October Forbearance Letter required the Company to pay CIT a deferral fee of $50,000 on November 15, 2010, November 30, 2010, December 15, 2010 and December 31, 2010 if, on any such date, any of the principal of and interest on the Credit Agreement have not been repaid in full.In the event the Company enters into a firm commitment for financing with a third party to repay the debt under the Credit Agreement, each deferral fee not then due will be reduced to $25,000.Any deferral fee paid prior to receiving such firm commitment for financing will not be reduced retroactively.At the option of CIT, each deferral fee is payable in either cash or five-year warrants to purchase shares of the Company’s common stock.No deferral fee has been paid and the parties are discussing whether the fee will be paid in warrants. As of October 29, 2010, the aggregate indebtedness related to the Credit Agreement, including accrued interest, fees and expenses and the exercise of the option to repurchase the CIT net profits interest, was approximately $17.3 million.As of January 10, 2011, the amount due was approximately $17.4 million.The Company continues to work with its financial advisor and potential lenders to refinance the amount outstanding under the Credit Agreement and provide growth capital to the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRANS ENERGY, INC. Date: January 14, 2011 By: /S/ JOHN G. CORP John G. Corp President -2-
